MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          Jan 29 2016, 9:30 am

regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Amanda O. Blackketter                                    Gregory F. Zoeller
Blackketter Law, Inc.                                    Attorney General of Indiana
Shelbyville, Indiana
                                                         Paula J. Beller
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Lisa A. Medsker,                                         January 29, 2016
Appellant-Respondent,                                    Court of Appeals Cause No.
                                                         73A04-1506-CR-668
        v.                                               Appeal from the Shelby Superior
                                                         Court
State of Indiana,                                        The Honorable David N. Riggins,
Appellee-Petitioner.                                     Judge
                                                         Trial Court Cause No.
                                                         73D02-1504-F6-112



Barnes, Judge.



Court of Appeals of Indiana | Memorandum Decision 73A04-1506-CR-668 | January 29, 2016        Page 1 of 5
                                             Case Summary
[1]   Lisa Medsker appeals her two-year sentence for Class A misdemeanor theft and

      two counts of Level 6 felony theft. We affirm.


                                                     Issue
[2]   Medsker raises one issue, which we restate as whether her sentence is

      inappropriate.


                                                     Facts
[3]   In 2015, Medsker, her husband, and her three children were in the process of

      moving and were living with Medsker’s in-laws in Shelby County. On three

      separate occasions, while her in-laws were on vacation, Medsker took several

      items belonging to her in-laws, including tools, a camera, and a laptop, and

      pawned them in Indianapolis. Medsker then reported to police that her in-laws’

      home had been burglarized. Medsker later admitted to stealing those items,

      which were recovered from the pawnshop and returned to Medsker’s in-laws.


[4]   The State charged Medsker with one count of Class A misdemeanor theft

      related to the tools and two counts of Level 6 felony theft based on the value of

      the camera and laptop. Medsker pled guilty and, after considering her criminal

      history and position of trust, the trial court sentenced Medsker to eighty-one

      days on the misdemeanor charge and to two years on each of the felony

      charges. The trial court ordered the sentences to be served concurrently,


      Court of Appeals of Indiana | Memorandum Decision 73A04-1506-CR-668 | January 29, 2016   Page 2 of 5
      ordered Medsker to serve 545 days executed, and suspended the remaining 185

      days to probation. Medsker now appeals.


                                                  Analysis
[5]   Medsker argues that her two-year sentence is inappropriate. Indiana Appellate

      Rule 7(B) permits us to revise a sentence authorized by statute if, after due

      consideration of the trial court’s decision, we find that the sentence is

      inappropriate in light of the nature of the offenses and the character of the

      offender. Although Appellate Rule 7(B) does not require us to be “extremely”

      deferential to a trial court’s sentencing decision, we still must give due

      consideration to that decision. Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct.

      App. 2007). We also understand and recognize the unique perspective a trial

      court brings to its sentencing decisions. Id. “Additionally, a defendant bears

      the burden of persuading the appellate court that his or her sentence is

      inappropriate.” Id.


[6]   The principal role of Appellate Rule 7(B) review “should be to attempt to

      leaven the outliers, and identify some guiding principles for trial courts and

      those charged with improvement of the sentencing statutes, but not to achieve a

      perceived ‘correct’ result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225

      (Ind. 2008). We “should focus on the forest—the aggregate sentence—rather

      than the trees—consecutive or concurrent, number of counts, or length of the

      sentence on any individual count.” Id. Whether a sentence is inappropriate

      ultimately turns on the culpability of the defendant, the severity of the crimes,


      Court of Appeals of Indiana | Memorandum Decision 73A04-1506-CR-668 | January 29, 2016   Page 3 of 5
      the damage done to others, and myriad other factors that come to light in a

      given case. Id. at 1224. When reviewing the appropriateness of a sentence

      under Appellate Rule 7(B), we may consider all aspects of the penal

      consequences imposed by the trial court in sentencing the defendant, including

      whether a portion of the sentence was suspended. Davidson v. State, 926 N.E.2d
1023, 1025 (Ind. 2010).


[7]   As an initial matter, we note that the trial court suspended approximately six

      months of Medsker’s two-year sentence to probation, requiring her to serve

      only 545 days executed for one misdemeanor and two felony convictions.


[8]   Regarding the nature of the offense, Medsker, on multiple occasions, stole items

      from her in-laws and pawned them to get money to support her heroin habit.

      She did so after her in-laws had opened their home to Medsker and her family

      while they were in the process of moving. Medsker then reported a burglary to

      police, presumably in an attempt to cover up her criminal activity.


[9]   Regarding her character, Medsker was remorseful during the sentencing hearing

      and pled guilty to the charges. Nevertheless, Medsker’s criminal history

      includes a felony conviction for burglary and a conviction for check deception.

      Clearly, Medsker has little regard for other people’s property. Although

      Medsker explained that she committed the crimes to support her heroin

      addiction, which she developed after having been prescribed pain pills, this does

      not positively reflect on her character in that she admitted to using heroin for




      Court of Appeals of Indiana | Memorandum Decision 73A04-1506-CR-668 | January 29, 2016   Page 4 of 5
       eighteen months. Neither the nature of the offense nor Medsker’s character

       warrants a reduction of her sentence.


                                                 Conclusion
[10]   Medsker’s sentence is not inappropriate in light of the nature of the offense and

       the character of the offender. We affirm.


[11]   Affirmed.


       Robb, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 73A04-1506-CR-668 | January 29, 2016   Page 5 of 5